Title: From Abigail Smith Adams to Mary Smith Cranch, January 1811
From: Adams, Abigail Smith
To: Cranch, Mary Smith



my dear Sister
January 1811

How are you to day? have you heard from weymouth? I send you a Barrel of pears and a Barrel of Russet Apples. if you have them put under your corn House untill the weather freezes they will keep better I also ask your acceptance of a Barrel of Rye flower—I hope I Shall be able to See you tomorrow: I am taking calomil to day—I Send the Linnen and my two Trunks which you have always been So kind as to take care of
Your truly affectionate
A A